111 F.3d 138
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.333 WEST THOMAS MEDICAL BUILDING ENTERPRISES, an ArizonaGeneral Partnership, Plaintiff-Appellant,v.John SOETANTYO, Husband, Queeny Soetantyo, Wife, Defendants-Appellees,andHutson Revocable Trust;  Stuart F. Hutson, Trustee, Defendants.
No. 95-16328.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 13, 1997.Decided April 2, 1997.

Appeal for the United States District Court for the District of Arizona, No. CV-93-02268-SMM;  Stephen M. McNamee, District Judge, Presiding.
D.Ariz.
AFFIRMED.
Before:  HUG, Chief Judge, THOMPSON and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
We affirm, for the reasons stated by Judge McNamee in his persuasive decision.  Regardless of whether appellant established waste, the proofs established without any genuine issue of fact that the interest of appellant was not damaged.  Though the Arizona statute differs from California's, the difference does not distinguish this case, because the outcome turns on the absence of damages rather than the absence of waste.  The remaining claims were, as the district court noted, predicated on the waste claim.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3